Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending.
Claims 13-20 are new.
Claim 1 is currently amended.

Response to Arguments
Regarding the Remarks page 10, the applicant argues that the amendment to the claims which describe the maintenance actions as comprising at least one of calibration, diagnostic testing and visual inspection overcomes the 112(a) rejection.   The examiner respectfully disagrees.
The claim is a genus claim of using generic vibration sensors for measuring generic vibration data from industrial machines using a generic mobile data collector, the embodiments taught in the specification are silent concerning any mobile data collector performing the actual maintenance actions.  For example in [0055], the teaching is “generating a signal in a predictive maintenance circuit for executing a maintenance action”.  It also recites “the method further comprises transmitting the signal to the wearable device to cause the execution of the maintenance action”.  Causing a maintenance action to be performed, is NOT equivalent to actually performing the maintenance action by the wearable device.  The maintenance action 
The applicant has failed to provide specific evidence of the specification teaching of any of the mobile data collectors physically performing any maintenance independently.  Thus the many embodiments of the specification fail to support use of the mobile data collector as a standalone maintenance device. 
Regarding the Remarks page 11, the applicant argues that the prior art fails to teach or make obvious the “mobile data collector to perform the maintenance action”.  The examiner agrees in part.  The specification also fails to teach this limitation as stated in the 112(a) rejection above.  Thus for compact prosecution, the combined teaching of the prior art applied does teach having the mobile data collector send a signal to have the maintenance performed by another unit of the system which is in agreement with the teaching of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically claims 1 and 13 recite “transmitting a signal indicative of the maintenance action to the mobile data collector to cause the mobile data collector to perform the maintenance action”.
The maintenance action is recited in the claims to be “the maintenance action comprising at least one of calibration, diagnostic testing, and visual inspection”.  The application teaches only that there is a maintenance action, but in no manner teaches that it is performed by a mobile data collector (the instant application PgPub [0055]).  The instant application also recites “In embodiments, vibration data that results in a watch severity unit may impact aspects of predictive maintenance recommendations, such as a frequency of occurrences of vibration data collection and analysis. Watch severity unit determination may result in conducting at least vibration data collection and analysis more frequently. It may also result in checking other conditions of the components being vibrated, such as by performing calibration, diagnostic testing, visual inspection and the like” (PgPub [4325]).   Note that the determination of the watch severity unit, NOT the watch severity unit itself, results in conducting the maintenance, but does not identify which device performs the action.  The only teaching of performing 
The mobile data collector may cause other equipment to perform the maintenance but it itself does not perform the maintenance.   Triggering a maintenance event, or generating a maintenance schedule, or modifying a process [1141], are all distinctly different from “performing the maintenance”.  
The examiner can only find the teaching in the instant application of “Based on this predicted state of required maintenance, the expert system may deploy a field technician to perform the maintenance.”[1141].
Thus Claim 1 and 13 lack possession of the claimed mobile data collector with the combined features as claimed and are rejected under 35 USC 112(a)
Claims 2-12 and 14-20 are dependent on claim 1 and fail to resolve the 35 USC 112 lack of adequate description rejection.
For the purpose of the examination, this limitation will be considered to be met if any indication of claimed maintenance action is communicated by the mobile data collector to a user or device capable of performing the maintenance action.

AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pandit et al., US 2017/0103339 (hereinafter Pandit), and further in view of Discenzo, US 6,434,512, and Furuno, US 2009/0265064.
Claim 1 (Currently Amended):
Pandit teaches a method comprising:
deploying a mobile data collector for detecting and monitoring vibration activity of at least a portion of an industrial machine, the mobile data collector including one or more vibration sensors.  Pandit teaches having multiple mobile devices collecting data [0006], and these devices collect vibration data [0021];
controlling the mobile data collector to approach a location of the industrial machine within an industrial environment that includes the industrial machine; causing the one or more vibration sensors of the mobile data collector to record one or more measurements of the vibration activity.  Pandit teaches that a decision is made concerning the equipment from which to collect data, and a data collection time [0006].
transmitting the one or more measurements of the vibration activity as vibration data to a server over a network in real-time (the transmission from the external devices/mobile-data-collectors 14’ to the server 12’ FIG. 5, where the signal sampling and communication to the processor is in real-time since the analysis is of a current system state FIG. 2 item 209);

Pandit is silent concerning analyzing the vibration data.
Discenzo teaches collecting vibration data such as that of a motor (FIG. 5c, 6c).  Various motor defects are manifested in the motor vibrations (col 9 lines 48-62).  These motor vibrations are measured and analyzed (col 13 lines 13-53, col 14 line 47 – col 16 line 43).  The motor maintenance can be scheduled to correspond to the determined state of the motor (col 14 lines27-28).  Note although Discenzo describes embodiments directed to commercial transport vehicles he explicitly states that the 544, and when maintenance is required generate a notification signal, step 550, and transmit the notification to an indication unit and store the information, step 551, (col 22 lines 27-35).  Discenzo teaches using signature analysis using stored tables of prior data associated with particular machine states, e.g. a database (Table 340 FIG. 7, col 14 lines 50-67).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use analytical engine and maintenance determination unit of Discenzo in the mobile data collection system of Pandit with the expected benefit, that one would be able to take the next step of determining the need and type of maintenance revealed by the data gathered by Pandit. 
This method for improving the data collection system of Pandit using the analysis of Discenzo was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Discenzo.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pandit and Discenzo to obtain the invention:
determining, at the server, a severity of the vibration activity relative to timing by processing the vibration data (Discenzo teaches determining the subsystem health signal, Step 544 Fig 14);
predicting, at the server, a maintenance action to perform with respect to at least the portion of the industrial machine based on the severity of the vibration activity 548 FIG. 14);
transmitting a signal indicative of the maintenance action to the mobile data collector to cause the mobile data collector to perform the maintenance action (Discenzo teaches transmitting a maintenance notification, step 551 FIG. 14); 
storing a record of the predicted maintenance action within a ledger associated with the industrial machine (Discenzo teaches storing a notification record, step 551 FIG. 14).

The combined art of Pandit and Discenzo is silent concerning “transmitting a signal indicative of the maintenance action to the mobile data collector to cause the mobile data collector to perform the maintenance action, the maintenance action comprising at least one of calibration, diagnostic testing, and visual inspection”.
Furuno teaches a system for managing maintenance for an industrial machine (Abstract).  One of the maintenance processes includes visual inspection [0130] and diagnostics testing (e.g. fault diagnostics [0179]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use perform either diagnostic testing or visual inspection as maintenance actions in the combined art of Pandit and Discenzo using the teaching of Furuno with the expectation of predictable results of advancing the overall maintenance of the item being maintained.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pandit, Discenzo and Furuno to obtain the invention:
the maintenance action comprising at least one of calibration, diagnostic testing, and visual inspection and transmitting a signal indicative of the maintenance action to the mobile data collector to cause the system to perform the maintenance action.
Claim 13 (New):
Regarding claim 13, Pandit teaches one or more processors and a storage medium for storing a set of instructions to perform the method (FIG. 5) where the method is rejected as similar to claim 1.
Claim 2 (Original):
The combined art of Pandit and Discenzo in claim 1 make obvious the method of claim 1, wherein determining the severity of the vibration data relative to the timing by processing the vibration data comprises:
determining a frequency of the vibration activity by processing the vibration data (Discenzo teaches performing FFT analyses col 13, lines 38-50);
determining, based on the frequency, a segment of a multi-segment vibration frequency spectra that bounds the vibration activity (Discenzo teaches analyses ; and
calculating a severity unit for the vibration activity based on the determined segment of the multi-segment vibration frequency spectra (Discenzo teaches determining the state of the motor from the frequency information, col 9 lines 36-43).
Claim 14 (new):
Claim 14 is rejected similarly to claim 2.
Claim 3 (Original):
The combined art of Pandit and Discenzo in claim 1 make obvious the method of claim 2, wherein calculating the severity unit for the vibration activity based on the determined segment of the multi-segment vibration frequency spectra comprises:
mapping the vibration activity to the severity unit based on the determined segment of the multi-segment vibration frequency spectra by: mapping the vibration activity to a first severity unit when the frequency of the vibration activity corresponds to a below a low-end knee threshold-range of the multisegment vibration frequency spectra; mapping the vibration activity to a second severity unit when the frequency of the vibration activity corresponds to a mid-range of the multi-segment vibration frequency spectra; and mapping the vibration activity to a third severity unit when the frequency of the vibration activity corresponds to an above a high-end knee threshold-range of the multisegment vibration frequency spectra.

Claim 15 (new):
Claim 15 is rejected similarly to claim 3.
Claim 4 (Original):
The combined art of Pandit and Discenzo in claim 1 make obvious the method of claim 1, wherein predicting the one or more maintenance actions to perform with respect to at least the portion of the industrial machine based on the severity of the vibration activity comprises:
using intelligent systems associated with the server to process the vibration data against pre-recorded data for the industrial machine, wherein processing the vibration data against the prerecorded data for the industrial machine includes identifying the pre-recorded data for the industrial machine within a knowledge base associated with the industrial environment; identifying an operating characteristic of at least the portion of the machine based on the pre-recorded data for the industrial machine within the knowledge base.
Discenzo teaches analysis based on signatures, e.g. historical data, to make determinations concerning the health of the motor (col 13, lines 57-62).
predicting the one or more maintenance actions based on the operating characteristic. Discenzo teaches the data received from the diagnostic module (which uses the signature analysis) is used to determine motor maintenance based on the state of the motor (col 14 lines 24-28)
Claim 16 (new):
Claim 16 is rejected similarly to claim 4.
Claim 5 (Original):
The combined art of Pandit and Discenzo in claim 1 make obvious the method of claim 1, wherein the vibration activity is indicative of a waveform derived from a vibration envelope associated with the industrial machine, wherein the one or more vibration sensors detect the vibration activity when the mobile data collector is in near proximity to the industrial machine.  Pandit teaches making a decision as to which equipment from which to collect data with the mobile device ([0006] last two sentences) and for certain devices collecting vibration data [0021]. 
Claim 6 (Original):
The combined art of Pandit and Discenzo in claim 1 make obvious the method of claim 1, wherein the vibration activity represents velocity information for at least the portion of the industrial machine.  Discenzo teaches that the vibrations can be analyzed for portions of the machine (col 9 lines 36-43) where the vibrations are measured using accelerometers (col 9 lines 58-62).
Claim 7 (Original):
The combined art of Pandit and Discenzo in claim 1 make obvious the method of claim 1, wherein the vibration activity represents frequency information for at least the portion of the industrial machine.  Discenzo teaches that the vibrations can be analyzed for portions of the machine (col 9 lines 36-43)
Claim 8 (Original):
The combined art of Pandit and Discenzo in claim 1 make obvious the method of claim 1, wherein the mobile data collector is one of a plurality of mobile data collectors of a mobile data collector swarm.  Pandit teaches using a set of mobile devices to collect data (Title, Abstract).
Claim 17 (new):
Claim 17 is rejected similarly to claim 8.
Claim 9 (Original):
The combined art of Pandit and Discenzo in claim 1 make obvious the method of claim 8, further comprising: using self-organization systems of the mobile data collector swarm to control movements of the mobile data collector within an industrial environment that includes the industrial machine, wherein the one or more vibration sensors detect the vibration activity when the mobile data collector is in near proximity to the industrial machine.  Pandit teaches making a decision as to which equipment from which to collect data with the mobile device ([0006] last two sentences) and for certain devices collecting vibration data [0021].
Claim 18 (new):
Claim 18 is rejected similarly to claim 9.
Claim 10 (Original):
The combined art of Pandit and Discenzo in claim 1 make obvious the method of claim 9, wherein using the self-organization systems of the mobile data collector swarm to control the movements of the mobile data collector within the industrial environment comprises:
controlling the movements of the mobile data collector within the industrial environment based on movements of at least one other mobile data collector of the plurality of mobile data collectors.  Pandit determines which device to use with which equipment at which time, step 211, FIG. 2.
Claim 19 (new):
Claim 19 is rejected similarly to claim 10.

Claims 11 and12 are rejected under 35 U.S.C. 103 as being unpatentable over Pandit, and further in view of Discenzo, Furuno, and Takenaka et al., US 4,621,263 (hereinafter Takenaka).
Claim 11 (Original):
The combined art of Pandit, Discenzo and Furuno in claim 1 make obvious the method of claim 8.
Pandit and Discenzo are silent concerning “wherein the mobile data collector is a mobile robot and at least one other mobile data collector of the plurality of mobile data collectors is a mobile vehicle.”
Takenaka teaches the use of a travelling unit to take vibration measurements (FIG. 1).  This unit can either be a unit controlled by a distant operator (e.g. in effect be a simple mobile vehicle (col 1 lines 52-59).  Takenaka further teaches a travelling unit that the system can be automated to take the measurements (col 4 lines 58-68) resulting in a robot taking the vibration measurements.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the vehicle and/or the robot of 
This method for improving the mobile data collection units of Pandit and Discenzo was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Takenaka.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pandit, Discenzo, Furuno, and Takenaka to obtain the invention:
wherein the mobile data collector is a mobile robot and at least one other mobile data collector of the plurality of mobile data collectors is a mobile vehicle.
Claim 20 (new):
Claim 20 is rejected similarly to claim 11.
Claim 12 (Original):
The combined art of Pandit, Discenzo, Furuno and Takenaka in claim 11 make obvious the method of claim 11, wherein the ledger uses a blockchain structure to track transaction records for predicted maintenance actions for the industrial machine, wherein each of the transaction records is stored as a block in the blockchain structure.
Discenzo teaches using signature analysis using stored tables of prior data associated with particular machine states, e.g. a database (Table 340 FIG. 7, col 14 lines 50-67, and also storage of the maintenance information step 551, FIG. 14).  Block chain structure is simply a relational database as demonstrated by the stored data in Table 340.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857